Citation Nr: 1402487	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  04-20 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a joint disorder of the left hip, left knee and left ankle.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to December 1970 and from September 1981 to April 1988.  He had additional reserve service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and New York, New York.

The case was most recently before the Board in April 2012.  At that time, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development and consideration.  This included a claim of service connection for pain and numbness of the bilateral lower extremities.  In an October 2013 rating decision, while the case was in remand status, the Appeals Management Center granted service connection for peripheral neuropathy of the left and right lower extremities.  Therefore, that issue is no longer on appeal to the Board.

The decision below addresses the Veteran's claims of service connection for glaucoma, a back disability and headaches.  The remaining claims are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran's glaucoma did not have its onset during and is not otherwise related to active military service; glaucoma is not proximately due to, or aggravated by, service-connected disability.

2.  The Veteran has arthritis and degenerative disc disease of the lumbar spine that had its onset during active military service.

3.  The Veteran has tension and vascular headaches that had their onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.9 (2013).

2.  The criteria for service connection for arthritis and degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for tension and vascular headaches have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed has been accomplished to make a decision as to the claims of service connection for glaucoma, a back disability and headaches.  Through May 2006, May 2007 and February 2008 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims of service connection, including on a secondary basis.  The notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the May 2006, May 2007 and February 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated most recently in an October 2013 supplemental statement of the case (SSOC), which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, a remand of these service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these three issues on appeal.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file.  The service records in the claims file appear to be a complete set of the Veteran's available service records as the dates of the records cover his two periods of active service and his reserve service.  In the April 2012 remand, the Board requested that the AOJ attempt to locate any other available active duty service records and Army reserve treatment records.  Most recently, in April 2013, the New York Army National Guard indicated that they were unable to locate any more records of service.  As it appears that the Veteran's complete service records have been located and that there are no more service records available to be obtained, the Board finds that VA has met its duty to assist with respect to requesting service records and that there was substantial compliance with the April 2012 remand.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance required for remand instructions)).

Treatment records from the VA Medical Centers (VAMCs) in Orlando, Florida and New York, New York have been obtained.  Pursuant to the Board's April 2012 remand, more recent VA treatment records were obtained from those facilities.  Additionally, the Veteran's records from the Office of Personnel Management and the United States Postal Service were obtained pursuant to the April 2012 remand.  Moreover, records from multiple private treatment providers have been obtained or have been submitted directly from the Veteran.  Pursuant to the Board's April 2012 remand, the Veteran was sent a letter in March 2013 requesting him to return authorizations to release records from any other private treatment provider who may have relevant evidence.  In April 2013, the Veteran responded that he had submitted all the documentation from the providers since he filed the claims and he did not return any authorizations to request records or identify any other provider who may possess relevant evidence.  Thus, the April 2012 remand was substantially complied with in this regard as well.

Additionally, the Veteran was provided VA examinations in connection with these three claims, the reports of which are of record.  Examinations were conducted pursuant to the Board's remands in February 2010 and April 2012.  The examination reports contain sufficient evidence to decide these claims, including as to the possible relationship between the Veteran's glaucoma and active service, or service-connected diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Thus, VA has met its duty to assist as to these three claims.

II. Analysis

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

Glaucoma

The Veteran contends that service connection is warranted for glaucoma.  In October 2007, he stated that he believes the glaucoma is related to his service in Vietnam, presumably exposure to herbicide agents such as Agent Orange.  

The evidence shows that the Veteran currently has glaucoma.  VA treatment records contain an October 2005 eye consultation.  It was at this time that the Veteran was initially thought to be glaucoma suspect.  In July 2006, he was first diagnosed with normal tension glaucoma.  Since that time, the Veteran has received treatment through the VA system for low tension and normal tension glaucoma.  Thus, the current disability element of the claim is established.

The record raises two potential theories of entitlement to service connection for glaucoma.  First, as noted previously, the Veteran believes that the glaucoma is related to Agent Orange exposure during his first period active service.  Second, there is a possible secondary relationship to his service-connected diabetes mellitus.

In regard to Agent Orange exposure, the Veteran's service personnel records document that he had service in the Republic of Vietnam from February 1970 to December 1970.  Accordingly, as there is no affirmative evidence to the contrary, he is presumed to have been exposed to herbicide agents such as Agent Orange during service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Glaucoma is not on the list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  Thus, glaucoma may not be presumed to have been incurred in service.   Direct service connection, however, may still be warranted.  See Combee, 34 F.3d at 1044-45; McCartt, 12 Vet. App. at 167.

Whether the Veteran's glaucoma is related to his military service is a complex medical question in this case and is not a matter on which a layperson may generally provide a probative opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").

Pursuant to the Board's April 2012 remand, the Veteran underwent a VA examination in August 2013.  The examiner provided a diagnosis of narrow angle glaucoma and noted a history of glaucoma dating to 2005 or 2006.  The examiner indicated that the claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's eye condition is secondary to the structure of his eyes.

Based on the August 2013 VA examiner's opinion, the Board finds that the Veteran's glaucoma is not related to his active military service, including any presumed exposure to herbicide agents.  Although the opinion was not extensively detailed, "reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  Here, the examiner explained that the Veteran's glaucoma is a result of the structure of his eyes, which supports the opinion that the glaucoma is not related to military service, including Agent Orange exposure.  The opinion is persuasive as it is unequivocal and supported by the evidence of record.  Consequently, as the Veteran's glaucoma had its onset many years after service and is not related to service, the Board concludes that service connection is not warranted on a direct basis.

Although the Veteran did not expressly contend so, the record reasonably raises a theory of entitlement to service connection for glaucoma secondary to service-connected diabetes mellitus.  Similar to direct service connection, whether the Veteran's glaucoma is related to his diabetes mellitus is a complex medical question in this case and is not a matter on which a layperson may generally provide a probative opinion.  See Jandreau, 492 F.3d at 1377, at n.4.

The evidence shows that the Veteran was diagnosed with diabetes mellitus in 2007.  Significantly, VA treatment records dated from 2007 to 2013 note on multiple instances that he has diabetes mellitus without retinopathy.  In February 2008, the Veteran underwent a VA examination in connection with his diabetes mellitus claim.  The examiner found that there was no retinopathy.  

In August 2010, the Veteran underwent a VA eye examination pursuant to the Board's February 2010 remand.  The examiner reviewed the claims file, noted an accurate medical history and examined the Veteran.  A diagnosis of glaucoma suspect of both eyes was provided with a noted history of diabetes mellitus.  The examiner gave the opinion that the glaucoma is not at least as likely as due to diabetes mellitus because there is no evidence of neurovascularization.  In October 2011, the August 2010 VA examiner provided an addendum.  The examiner gave the opinion that the Veteran's glaucoma suspect is not aggravated by diabetes mellitus.  The examiner explained that the Veteran has no significant diabetes affecting his retina and no neurovascularization of the retina, iris or in the angle.

Based on the VA treatment records showing no diabetic retinopathy, and the August 2010 and October 2011 VA opinions, the Board finds that the Veteran's glaucoma is not proximately due to, or aggravated by, service-connected diabetes mellitus.  The examiner provided a persuasive opinion explaining the lack of a relationship between the two disabilities, either by causation or aggravation, which has support in the record.  The examiner implied that there may be a relationship if neurovascularization was present, but in the Veteran's case this is not so.  Based on these facts, the Board concludes that service connection is not warranted for glaucoma on a secondary basis.

The Board notes that the evidence also shows that the Veteran has refractive error of the eyes characterized as hyperopia and presbyopia.  Refractive error is generally not a disability for which compensation may be authorized because it is not a disease or injury within the meaning of applicable law.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Thus, to the extent the Veteran's glaucoma claim encompasses his refractive error, service connection is not warranted as a matter of law.

For the foregoing reasons, the Board finds that the claim of service connection for glaucoma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Back Disability

The Veteran contends service connection is warranted for a back disability.  His service treatment records from his first period of active service do not reference any back problems.  However, he was treated for low back pain with radiculopathy at Bayley Seton Hospital during his second period of service.  An October 1986 entry notes that there was no history of an injury.  In November 1986, the Veteran reported that he fell off a truck in Vietnam in 1969 and had chronic low back pain ever since.  However, during an August 2013 VA examination, the Veteran reported that he fell from a helicopter in the early 1970's, which caused his back injury.  Given these inconsistent statements and normal service treatment records, the Board does not find that a back injury occurred during the Veteran's first period of active service.

Even so, the records from Bayley Seton Hospital show that the Veteran had multiple complaints of low back pain from October 1986 to December 1986 during his second period of active service.  Although a herniated disc was suspected, no definite herniated disc was found on radiographic testing at that time.  However, an October 1986 CAT scan of the lumbar spine revealed mild degenerative disease.  After service, the earliest VA treatment records in January 1999 show a history of low back pain.  X-rays of the lumbar spine revealed osteophytes at that time.  Since then, the Veteran has continued to receive treatment through the VA system for low back pain.  X-rays and MRIs have since revealed degenerative changes and degenerative disc disease of the lumbar spine.  In August 2013, a VA examiner provided a diagnosis of degenerative lumbosacral disc.  

As to whether there is a nexus between the Veteran's present disability and the possible in-service incurrence of the disease, the August 2013 VA examiner provided an opinion that the claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that no evidence of an injury that would cause the condition was documented in the file.  Although this is so, the opinion has limited probative value as the in-service complaints from the second period of active service were not addressed.

While the case was in remand status, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Federal Circuit addressed the scheme of the service connection regulations and explained that 38 C.F.R. § 3.303(b) eliminates the nexus requirement if there is a continuity of symptomatology since the disease was shown in service but the notation was insufficient to support a diagnosis beyond legitimate question and there is no intercurrent cause.  Id. at 1337.  The theory of a continuity of symptomatology only applies to the diseases listed as a chronic disease in 38 C.F.R. § 3.309(a).  Id. at 1338-39.

In the Veteran's case, it was noted that he had mild degenerative disease during service in October 1986 although there was no herniated disc or a definitive diagnosis.  The evidence tends to show a continuity of low back pain since that time.  As the evidence shows that the Veteran presently has degenerative changes of the lumbar spine, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Accordingly, as there is no evidence of an intercurrent cause, the Board finds that the Veteran has a back disability that had its onset during active military service based on a continuity of symptomatology.  The evidence shows that the Veteran's back disability is best characterized as arthritis and degenerative disc disease of the lumbar spine.  Thus, the Board concludes that service connection is warranted for arthritis and degenerative disc disease of the lumbar spine.

Headaches

The Veteran contends that service connection is warranted for headaches.  In October 2007, he stated that he believes that PTSD brought on his headaches.  Although his primary theory of entitlement is secondary service connection, the record points to direct service connection as the more viable avenue.

The Veteran's service treatment records from his first period of active service include a January 1969 entrance examination.  Although he noted he had a history of headaches at that time, the examination was normal.  Thus, the Veteran is presumed to have been in sound condition as to headaches at entrance into service.  See 38 U.S.C.A. § 1111 (West 2002).

Later in January 1969, the Veteran reported experiencing severe headaches.  They were over the occipital region and of sudden onset.  While the diagnosis was asthma/bronchitis due to other symptoms, the Veteran was prescribed Darvon, which is used to treat headaches.  Thus, there is evidence of in-service headaches.

During the pendency of the claim, the Veteran has complained of and has been treated for headaches.  In August 2013, a VA examiner provided a diagnosis of tension and vascular headaches.  As the evidence establishes the existence of a present disability, the salient question is whether the Veteran's current headaches are related to the in-service complaint of headaches.

In April 2004, the Veteran's treating physician Dr. F.D. provided a diagnosis of severe headaches.  Dr. F.D. answered "yes" to the question of whether the Veteran's condition was more likely than not related to military service.  Dr. F.D. did not provide any explanation for the opinion but the January 1969 service treatment record was attached to the opinion.  Thus, it appears that Dr. F.D. was aware of the Veteran's service medical history in providing the opinion.  Therefore, while not comprehensive and detailed, the Board accords some evidentiary weight to the April 2004 opinion.  Dr. F.D. provided a similar undated opinion at a later time.

In January 2005, the Veteran underwent a VA examination in connection with the claim.  The examiner noted the Veteran's service medical history and noted that the Veteran may have been suffering from headaches prior to service given the January 1969 entrance examination.  However, the Board presumes that the Veteran was in sound condition at entrance as noted previously.  Significantly, the examiner also stated that the Veteran's current headaches are consistent with the description of the headaches in his military record.  Although the examiner did not expressly link the Veteran's current headaches with his headaches in service, the opinion tends to implicitly link the two as it was found that the headaches are similar in nature.

The August 2013 VA examiner addressed the matter and added to the medical history a cyst removal from the head in 1970.  The examiner indicated that the Veteran's headaches preexisted his service and were not aggravated by service.  While this tends to be unfavorable to the claim, the examiner also stated that the Veteran did incur his headaches in the service.  According to the examiner, however, the headaches were unlikely caused by a service injury and that a cyst was removed.  The August 2013 opinion is not accorded substantial evidentiary weight given its inconsistent findings.

In this case, there is no ideal medical opinion addressing whether the Veteran's current headaches are related to his military service.  However, collectively, the opinions weigh in favor of the claim rather than against.  Dr. F.D. directly related the headaches to service, the January 2005 VA examiner found that the Veteran's current headaches are consistent with the headaches in service, and the August 2013 VA examiner indicated that the Veteran did incur his headaches in service.  Although the medical opinions have their deficiencies individually, the Board finds that, in combination, the opinions support a finding that the Veteran's current headaches as likely as not had their onset during active military service.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection is warranted for headaches, which are best described as tension and vascular headaches.


ORDER

Service connection for glaucoma is denied.

Service connection for arthritis and degenerative disc disease of the lumbar spine is granted.

Service connection for tension and vascular headaches is granted.


REMAND

The Board finds it necessary to remand the remaining three claims on appeal to the AOJ for additional development and consideration.

First, in regard to the claim of service connection for an acquired psychiatric disorder other than PTSD, a remand is necessary for the issuance of a SSOC.  See 38 C.F.R. § 19.31 (2013).  In April 2012, the Board remanded this claim to the AOJ for additional development and consideration.  While the claim was in remand status, the Veteran submitted a claim to reopen his previously denied claim of service connection for PTSD.  In a May 2013 rating decision, the RO granted service connection for PTSD.  The issue was not recertified on appeal to the Board.  Although service connection for PTSD was granted, the claim of service connection for an acquired psychiatric disorder other than PTSD remains pending.

While VA's anti-pyramiding regulation of 38 C.F.R. § 4.14 precludes the evaluation of the same disability under various diagnoses, whether the Veteran is entitled to receive compensation for separately diagnosed conditions is separate and apart from whether service connection is warranted for any acquired psychiatric disorder other than PTSD.  See generally Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (stating that the veteran's "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").  Consequently, consideration of whether service connection is warranted for an acquired psychiatric disorder other than PTSD is required even if a separate rating is not ultimately warranted.

In the Veteran's case, VA treatment records show regular treatment for PTSD during the pendency of the claim.  However, at times he has also been diagnosed with depression and major depressive disorder.  On remand, the Veteran should be scheduled for a VA psychiatric examination to address whether he has a separate and distinct acquired psychiatric disorder other than PTSD and, if so, whether it had its onset during or is otherwise related to active military service.  Additionally, an opinion should be requested as to whether his service-connected PTSD caused or aggravated any other acquired psychiatric disorder.

Next, as to the claim of service connection for a joint disorder of the left hip, left knee and left ankle, the Board finds it necessary to remand the claim to schedule the Veteran for a VA examination to address the nature and etiology of any identified joint disorder of the left hip, left knee and left ankle.  The Veteran contends that service connection is warranted for this claim as secondary to his back disability.  In view of the Board's grant of service connection for arthritis and degenerative disc disease of the lumbar spine, secondary service connection is now a potential theory of entitlement.  Additionally, an opinion should be requested as to whether the Veteran has a joint disorder of the left hip, knee or ankle that had its onset during or is otherwise related to service.  A September 1986 treatment record created during the Veteran's second period of active service notes that he complained of bilateral thigh and hip joint pain.  This evidence should be taken into consideration when the opinion is provided.  As noted in the introduction, the Veteran was granted service connection for peripheral neuropathy of the right and left lower extremities in October 2013.  Thus, only the orthopedic aspects of this claim need be addressed.

With respect to the claim of service connection for sleep apnea, the Board also finds it necessary to remand the claim to schedule the Veteran for a VA examination.  The Veteran contends that service connection is warranted for this claim as secondary to his PTSD.  Similar to the joint disorder claim, as the Veteran is now service connected for PTSD, secondary service connection is a potential theory of entitlement.  

Lastly, it appears that the Veteran may receive regular treatment at the Orlando VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since July 2013) from the Orlando VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.

The examiner should diagnose all current psychiatric disorders, including whether the Veteran has a psychiatric disorder other than PTSD.  Consideration should be given to the diagnoses of depression and major depression disorder recorded in his VA treatment records.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any identified psychiatric disorder other than PTSD is etiologically related to either period of the Veteran's active service.

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD caused, or aggravated (permanently worsened beyond the natural progression), any identified psychiatric disorder other than PTSD and if so, the extent to which it was aggravated.

3.  Also, schedule the Veteran for an appropriate VA examination in connection with his claim pertaining to his left hip, knee and ankle.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.

The examiner should diagnose all current joint disorders of the left hip, knee and ankle.  Peripheral neuropathy of the lower extremities is already service connected.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any identified joint disorder of the left hip, knee and ankle is etiologically related to either period of the Veteran's active service.  Consideration should be given to the September 1986 complaint of bilateral thigh and hip pain.

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected arthritis and degenerative disc disease of the lumbar spine caused, or aggravated (permanently worsened beyond the natural progression), any identified left hip, knee and ankle disorder and if so, the extent to which it was aggravated.

4.  Also, schedule the Veteran for an appropriate VA examination in connection with his sleep apnea claim.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD caused, or aggravated (permanently worsened beyond the natural progression), his sleep apnea and if so, the extent to which it was aggravated.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal, including entitlement service connection for an acquired psychiatric disability other than PTSD.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


